 Case 1:20-cv-01605-RM Document 4 Filed 06/05/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 20-cv-01605-RM-STV

CHARTER OAK FIRE INSURANCE COMPANY,
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,

       Plaintiffs,

v.

GARAGE CONDOS OF OKLAHOMA, LLC, an Oklahoma limited liability company,
NCB, LLC, a Colorado limited liability company, and
TODD NORDSTROM, an individual,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court sua sponte upon review of the Complaint and finding an

issue is raised as to whether subject matter jurisdiction has been shown to exist. See Amazon, Inc.

v. Dirt Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (A federal court has an independent

obligation to examine its own jurisdiction at every stage of the proceeding.). Plaintiffs assert

diversity jurisdiction pursuant to 28 U.S.C. § 1332, which requires complete diversity of

citizenship between the parties. Here, to show diversity, Plaintiffs allege the following:

       (1) Charter Oak is an insurance company incorporated in the State of Connecticut
           with its principal place of business located at One Tower Square, Hartford,
           Connecticut 06183;

       (2) Travelers Property Casualty Company of America is an insurance company
           incorporated in the State of Connecticut with its principal place of business
           located at One Tower Square, Hartford, Connecticut 06183;

       (3) Defendant Garage Condos of Oklahoma, LLC is an Oklahoma limited liability
           company with its principal place of business in Edmond, Oklahoma;
 Case 1:20-cv-01605-RM Document 4 Filed 06/05/20 USDC Colorado Page 2 of 2




       (4) Defendant NCB, LLC is a Colorado limited liability company with its
           principal place of business at 9226 Teddy Lane, Suite 125, Lone Tree,
           Colorado 80124; and

       (5) Upon information and belief, Defendant Todd Nordstrom is an individual
           residing in Douglas County, Colorado. Defendant Nordstrom is a managing
           member of Defendant NCB.

(ECF No. 1, ¶¶4-8.)

       A corporation is “deemed to be a citizen of every State and foreign state by which it has

been incorporated and of the State or foreign state where it has its principal place of business.”

28 U.S.C. § 1332(c)(1). But, “an LLC, as an unincorporated association, takes the citizenship of

all its members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th

Cir. 2015) (citation omitted). Defendants Garage Condos and NCB are LLCs but Plaintiffs fail to

allege the identity and citizenship of these LLC Defendants’ members. As such, diversity

jurisdiction has not been shown.

       Based on the foregoing, it is ORDERED that on or before Friday, June 12, 2020,

Plaintiffs shall SHOW CAUSE why this case should not be dismissed without prejudice due to

this Court’s lack of subject matter jurisdiction.

       DATED this 5th day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    2
